DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 05/21/2021 has been entered.  Claims 17-30 remain pending in the application.  Claims 1-16 and 31-32 have been canceled.  

Election/Restrictions
Claims 17-30 are allowable. The restriction requirement among Groups I-IV , as set forth in the Office action mailed on 01/21/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 01/21/2021 is partially withdrawn.  Claims 29-30 , directed to a computer program are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 31-32, directed to a cooling path remain withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Hennessey on 05/28/2021.  
The application has been amended as follows: 
Regarding claim 23, please replace “the established total coolant flows (WGj)” with “the associated total coolant flows (WGj)” in the second to last line.
Please cancel claims 31-32.  

Allowable Subject Matter
Claims 17-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant claims are to a method of operation for a cooling path for cooling hot rolled material composed of metal, comprising extracting coolant from a coolant reservoir by a pump in the cooling path, feeding the coolant via a line system to a plurality of coolant outlets.  The plurality of coolant outlets are controlled by a plurality of valves positioned upstream of the plurality of coolant outlets.  The method further comprises activating the plurality of valves and the pump according to activation state for the plurality of valves and activation state for the pump.  The activation state and the activation state are determined by a control device of the cooling path.  The control device performs cyclically the following operations: establishing the activation state based on coolant flows, which are intended to be discharged at a point in time via the plurality of coolant outlets, in conjunction with a working pressure of the coolant prevailing at an inlet side of the plurality of valves; establishing a total coolant flow by summing the coolant flows; establishing a pump pressure that is intended to prevail at the outlet side of the pump.  The working pressure is achieved at the inlet side of the plurality of valves, based on the total coolant flow, the working pressure of the coolant, and a change in the total coolant flow.  The method further comprises establishing the activation state based on the total coolant flow, the pump pressure, and a suction pressure prevailing at an inlet side of the pump.  
The closest prior art is art as set forth in the Non-Final Office Action mailed xxx.  Applicant argues that The Office Action cites paragraph [0008] of Weinzierl as alleged disclosure of a "summing of coolant flows", as claimed (remarks, page 11).  Applicant argues that paragraph [0008] of Weinzierl is apparently directed to operation of a single pump, and therefore does not appear to disclose a summing of coolant flows (remarks, page 11).  Applicant argues that Weinzierl does not appear to disclose, or suggest, predicted or future total coolant flows, but instead generally relates to individual coolant flows associated with single actuators (remarks, page 11).  Applicant argues that in Weinzierl, any total coolant flow (mentioned in paragraphs [0023], [0033], [0059], [0062] and [0065]) is set externally, and not formed (remarks, page 11).  Applicant argues that Weinzierl also does not relate to the determination of a total coolant flow at any point in time, let alone a change thereof (remarks, page 11).  Applicant argues that Weinzierl does not disclose, or even suggest, the features of claim 17 of "establishing a total coolant flow (WG) by summing the coolant flows (Wi)", establishing a pump pressure (pP) ... based on the total coolant flow (WG), ..., and a change (ծWG) in the total coolant flow (WG)" or "establishing the activation state (CP) based on the total coolant flow (WG)” (remarks, page 11).  These arguments have been fully considered and are persuasive.  
The references do not teach or suggest establishing a total coolant flow (WG) by summing the coolant flows (Wi)", establishing a pump pressure (pP) ... based on the total coolant flow (WG), ..., and a change (ծWG) in the total coolant flow (WG)" or "establishing the activation state (CP) based on the total coolant flow (WG).”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA JANSSEN/Examiner, Art Unit 1733